Citation Nr: 0902507	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  94-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an extension of a temporary total rating, 
based on the need for convalescence following left metacarpal 
phalangeal (MP) joint fusion, beyond May 31, 2001, pursuant 
to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from February 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for depression (major 
depressive disorder) and PTSD.  Although the veteran 
initially framed her disagreement and appeal with that 
decision with reference only to the issue of entitlement to 
service connection for depression, the Board determined in 
its March 2003 Remand that the veteran's claim based on 
depression is essentially part of larger claim of entitlement 
to service connection for a psychiatric disability, to 
include PTSD.  The issue has been rephrased accordingly.  
Thereafter, jurisdiction over the claims folders was 
transferred to the RO in St. Petersburg, Florida.

This case is also on appeal from April and December 2001 
rating decisions of the VA RO in St. Petersburg, Florida, 
which awarded the veteran a temporary total evaluation of 100 
percent for treatment necessitating convalescence from 
December 28, 2000, through May 2001.  The veteran is seeking 
an extension of the temporary total rating.

In May 2007, the veteran presented testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  In October 
2008, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  A transcript of each hearing 
has been associated with the claims folders.  




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
she does not have PTSD due to a verified in-service stressor.

2.  No other acquired psychiatric disorder was present in 
service or manifested within one year of the veteran's 
discharge from service, nor is any such disorder 
etiologically related to service.

3.  The veteran's left MP joint fusion on December 5, 2000, 
did not necessitate convalescence beyond May 31, 2001.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for a temporary total rating beyond June 1, 
2001, based on convalescence necessitated by surgical 
treatment for a foot disability, have not been met.  38 
C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim for service 
connection for a psychiatric disability was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  Regardless, the notice required by the 
VCAA and the implementing regulation, was provided for both 
issues in the form of letters from the RO to the veteran and 
her representative sent in September 2001, September 2002, 
April 2003, November 2004, April 2005, March 2006, July 2006, 
September 2006, November 2006, February 2007, March 2007, 
July 2007, October 2007, and February 2008.

The Board notes that it does not appear that the RO has 
complied with the development requirements of 38 C.F.R. 
§ 3.304(f)(3) (2008), which are applicable to claims based on 
in-service personal assaults.  Even if the Board were to 
Remand for compliance with 38 C.F.R. § 3.304(f)(3), 
additional evidence would not make a difference since the 
veteran's stressors are inconsistent and the Board affords 
them no credibility. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in March 2008.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of either claim would have been 
different had VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).   Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Temporary Total Rating

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by the report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective from the date of 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
referenced paragraphs provide that total ratings will be 
assigned if treatment of a service-connected disability 
resulted in:

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited);

(3) Immobilization by cast, without surgery, of one major 
joint or more.

A total rating may be extended for one, two, or three months 
beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a)(2) or (3) of this section 
upon approval of the Adjudication Officer.  38 C.F.R. § 4.30.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

Although the record contains diagnoses of PTSD, some of which 
are nominally based on the veteran's account of having 
experienced in-service stressors, the Board finds that 
service connection for PTSD is not in order, as none of the 
claimed in-service stressors can be verified.

The Board finds it particularly significant that the 
veteran's account of her stressors has changed substantially 
over the course of this claim.  She initially claimed that 
she worked as a nurse in a medi-vac unit during the Persian 
Gulf war and saw numerous dead bodies.  She then claimed that 
while working "in the field" she witnessed an incident 
whereby a medics head was blown off.  In a subsequent 
statement she stated that while working in sick call a 
soldier came into the hospital with her head blown off.  She 
later informed VA that she was raped twice by her counselor 
at the VA and the details of the rapes changed significantly 
throughout the course of her claim.  The Board notes that 
these alleged rapes are not in-service stressors.  She also 
noted that during basic training she was required to exercise 
in her t-shirt and panties and had reported the sergeant that 
made her exercise.  She claimed that this incident is 
documented in her personnel records; however, the Board's 
thorough review of her personnel records has disclosed no 
record of this incident.  Moreover, the veteran's service 
records show that she did not serve Southwest Asia or in the 
Persian Gulf.  

In essence, the various accounts of the veteran's stressors 
are inconsistent; at times they are self-contradictory; and 
they are devoid of any significant detail that might be 
verified.  The Board accords them no credibility.  Moreover, 
in the case of a claim for service connection for PTSD that 
is not based on combat, a veteran's lay testimony alone is 
simply not sufficient to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  A 
medical opinion diagnosing PTSD is also insufficient to 
verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In cases such as this, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Accordingly, as none of the veteran's claimed stressors have 
been verified, service connection for PTSD is not in order.

Other Psychiatric Disorders

Service medical records do not show that the veteran was 
treated for or diagnosed with a chronic psychiatric disorder.  
The report of examination for separation in March 1991 shows 
that the veteran was found to be normal on psychiatric 
evaluation.  Although the post-service medical evidence of 
record shows that the veteran currently has numerous 
psychiatric diagnoses, there is no post-service medical 
evidence of an acquired psychiatric disorder within one year 
of the veteran's discharge from active duty.

Although an April 1993 VA examiner found that the veteran's 
depression was directly related to her experience in Saudi 
Arabia, as referenced above, the veteran did not serve in 
Saudi Arabia.  Therefore, the medical evidence linking the 
veteran's depression to service is incorrect because the 
history provided by the veteran is wrong.  As discussed 
above, several health care providers have diagnosed PTSD and 
other psychiatric disorders based on the veteran's account of 
stressors in service.  These accounts are not credible and 
cannot be the basis for a nexus opinion.  Those opinions are 
accordingly given no probative weight by the Board.  

In essence, the evidence of a nexus between any current 
psychiatric disability and the veteran's military service is 
limited to, or is based on, the veteran's own statements.  
Moreover, as discussed above, the Board finds that the 
veteran's statements lack credibility, and are therefore 
accorded little probative weight.    Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.

Temporary Total Rating

After carefully reviewing the objective evidence of record 
and the contentions of the veteran, the Board concludes that 
an extension of a temporary total rating beyond May 31, 2001, 
under the provisions of 38 C.F.R. § 4.30, is not warranted. 

The record reflects that the veteran underwent left first 
great toe MP joint arthrodesis on December 28, 2000.  The 
surgeon who performed the surgery stated that the veteran 
would be in a cast for the next six to eight weeks and would 
be walking with crutches.  Her period of convalescence was 
noted as 8 weeks.  In February 2001 the attending surgeon 
noted that a pin in the veteran's left great toe was removed 
on February 22, 2001.  She was advised to wear a post 
operative shoe to allow healing to continue.  The surgeon 
noted that the veteran would be convalescent for an 
additional three months.  She was granted a temporary total 
rating for the full period deemed appropriate by her surgeon.

There is no medical documentation following May 2001 showing 
that the veteran underwent additional surgery or was 
immobilized by a cast without surgery.  She has claimed that 
she is entitled to an extension of the temporary total rating 
because she developed cellulitis and has continued pain.  The 
most current medical opinion of record indicates that her 
need for convalescence ended three months after removal of 
the pin in her left great toe on February 22, 2001.  The 
Board understands that the veteran's has continued foot pain 
but that is for consideration in rating the disability under 
the regular schedular criteria.  She does not meet any of the 
above-mentioned criteria for entitlement to an extension of 
her temporary total rating.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.

Entitlement to an extension of a temporary total rating based 
on the need for convalescence following left MP joint fusion 
beyond May 31, 2001, pursuant to 38 C.F.R. § 4.30, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


